Citation Nr: 0706600	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-07 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an earlier effective date, prior to June 
9, 1998, for the grant of three 10 percent evaluations for 
scars on the left leg.

2.  Whether a May 2, 1988 rating decision contained clear and 
unmistakable error (CUE) for failing to assign separate 10 
percent evaluations for gunshot wound scars to the left leg. 



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION


The veteran had active duty service from January 1968 to 
December 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In February 2004, the veteran indicated that he desired to 
attend a hearing to be conducted by a Veteran's Law Judge in 
Washington, D.C.  In January 2007, the veteran indicated that 
he was cancelling his request for a personal hearing. 


FINDINGS OF FACT

1.  The veteran submitted a claim for an increased rating for 
his legs and hips on September 9, 1998.

2.  The earliest medical evidence that is dated within a year 
of September 9, 1998, and from which an increase in 
disability attributable to the scars on the leg is 
ascertainable, is dated June 9, 1998.   

3.  The evidence of record does not show that the May 2, 1988 
rating decision was based on incorrectly applied statutes or 
regulations; that the correct facts, as they were then known, 
were not before the RO at the time of the decision; or that 
there was any error in the RO's decision which, if not made, 
would have manifestly changed the outcome of the decision.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 9, 1998 
for the grant of three 10 percent evaluations for scars on 
the left leg have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

2.  The May 2, 1988 rating decision which granted service 
connection for scars on the legs and assigned a 
non-compensable disability evaluation, does not contain CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With 
regard to the effective date claim, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date.  Specifically, the discussion in 
the March 2006 VCAA letter has informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the March 2006 VCAA letter 
expressly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters. 

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the veteran 
has had the chance to submit evidence in response to the VCAA 
letter.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
as required by Dingess/Hartman of what types of information 
and evidence were needed to substantiate his claim as well as 
notice of the types of evidence necessary to establish an 
effective date in the March 2006 VCAA letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, with regard to the earlier effective date claim, 
the Board finds that there has been compliance with the 
assistance provisions set forth in the new law and 
regulation.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

With regard to the CUE claim, the Board notes that, given the 
parameters of the law surrounding CUE claims, the duties to 
notify and assist imposed by the VCAA are not applicable 
where CUE is claimed in decisions by the Board (see Livesay 
v. Principi, 15 Vet. App. 165, 178-179 (2001)), or in 
decisions by the RO (see Parker v. Principi, 15 Vet.  App. 
407 (2002)).  


Entitlement to an earlier effective date, prior to June 9, 
1998, for the grant of three 10 percent evaluations for scars 
on the left leg.

A May 1988 rating decision granted service connection for 
residuals of a through and through gunshot wound to the left 
leg.  A non-compensable evaluation was assigned for multiple 
scars on the legs.  In a March 1999 rating action, the RO 
assigned separate 10 percent evaluations for three tender 
scars on the left leg.  In February 2003, the veteran 
submitted his claim for an earlier effective date for the 
grant of compensable evaluations for his superficial scars. 

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

There is an exception in that the effective date may the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefore is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Any communication or action from a veteran indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  38 
C.F.R. § 3.155(a).  Such informal claim must identify the 
benefit sought, and upon receipt of an informal claim, if the 
veteran has not filed a formal claim, VA must forward an 
application form to the veteran for execution.  38 C.F.R. 
§ 3.155(a).  If the application form is received within one 
year from date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 

Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital, or evidence from a 
private physician, will be accepted as an informal claim for 
increased benefits.  The date on the VA outpatient or 
hospital examination will be accepted as the date of the 
claim.  38 C.F.R. § 3.157(b)(1).  The date of receipt of 
evidence from a private physician will be accepted as the 
date of the claim, if the evidence is within the competence 
of the physician and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R § 157(b)(2). 

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that were poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A 10 percent evaluation was warranted for superficial 
scars that were tender and painful on objective 
demonstration.  Diagnostic Code 7804.  Scars could also be 
evaluated for limitation of functioning of the part affected.  
Diagnostic Code 7805.

In September 1998, the veteran submitted a statement 
indicating he was claiming entitlement to an increased rating 
for his service-connected disabilities including problems 
with both legs. 

The pertinent evidence of record dated within one year of the 
September 1998 claim which references problems with the 
veteran's left leg consists of January 1998 VA 
hospitalization records and a VA clinical record dated June 
9, 1998. 

The veteran was hospitalized at a VA facility in January 
1998.  He reported, in part, that he had chronic left leg 
pain as a result of a gunshot wound.  Scars on the veteran's 
left leg were not remarked upon.  There is no evidence 
indicating that the veteran informed any health care 
professional at that time that the scars from the gunshot 
wound on his left leg were tender or symptomatic in any way. 

A VA clinical record dated June 9, 1998 references the 
presence of complaints of left leg pain predominantly in the 
left buttock region and also pain in the area of the 
fractured left tibia.  This is the evidence which the RO used 
to set the effective date for the grant of separate 10 
percent evaluations for the scars on the veteran's left leg. 

There is no pertinent medical evidence dated between the 
grant of service connection in May 1988 and the time of the 
submission for an increased rating in June 1998 which can be 
construed as a formal or informal claim for an increased 
rating.  There is very little evidence of record during the 
pertinent time period which evens mentions scars in the left 
leg or problems with the left leg.  A September 1997 VA 
clinical record indicates that a large scar on the left leg 
was observed.  A January 1998 VA clinical record reveals the 
veteran complained of left hip and knee pain.  In March 1998, 
the veteran complained of left hip pain.  None of these 
records indicates that the scars on the veteran's left leg 
were symptomatic. 

There is no communication from the veteran dated between the 
grant of service connection in May 1988 and the veteran's 
submission on June 25, 1988 which can be construed as a 
formal or informal claim for an increased rating for the 
scars on the left leg.

The Board finds that the evidence of record preponderates 
against a claim for an earlier effective date for the grant 
of compensable evaluations for scars on the left leg.  The 
Board finds that the veteran submitted a claim for an 
increased rating in September 1998.  June 9, 1998, was the 
first date within one year of the claim for an increased 
rating  when it was factually ascertainable that an increase 
in symptomatology to a compensable level for the scars on the 
left leg was present.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to an earlier effective date 
for the grant of three 10 percent evaluations for scars on 
the left leg.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit favorable determinations pursuant to 38 U.S.C.A. 
§ 5107(b).


Whether a May 2, 1988 rating decision contained CUE for 
failing to assign separate 10 percent evaluations for gunshot 
wound scars to the left leg.

In a May 2, 1988 rating decision, the RO granted service 
connection for multiple split thickness skin graft scars and 
assigned a non-compensable evaluation.  

The RO has interpreted an April 2003 statement from the 
veteran as a claim that the May 1988 rating decision which 
failed to grant separate compensable evaluations for scars on 
the veteran's left leg constituted CUE.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). 

As such, there is a presumption of validity that attaches to 
a final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993). 

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed on a claimant who seeks to establish prospective 
entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991). 

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)(en banc). 

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error. 

Even when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44, citing Russell, 3 
Vet. App. at 313-14. 

As noted above, a rating decision dated May 2, 1988 granted 
service connection for multiple, split thickness skin graft 
scars and assigned a non-compensable evaluation effective 
from October 23, 1987.  The veteran has argued that this 
decision contained CUE by failing to assign compensable 
evaluations for the scars.  

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that were poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A 10 percent evaluation was warranted for superficial 
scars that were tender and painful on objective 
demonstration.  Diagnostic Code 7804.  Scars could also be 
evaluated for limitation of functioning of the part affected.  
Diagnostic Code 7805.

The evidence of record at the time of the May 2, 1998 rating 
decision consisted of the service medical records, VA medical 
records and a report of a VA examination.  Significantly, 
none of the evidence of record demonstrates that the 
symptomatology associated with the scars on the veteran's 
legs was of sufficient severity to warrant separate 
compensable evaluations. 

The service medical records did not indicate that the veteran 
had scars on the leg which were symptomatic.  He was admitted 
to a hospital in December 1968 for treatment of multiple 
gunshot wounds.  It was noted that the veteran's wounds were 
healing.  There was no mention of the presence of symptomatic 
scars.  

At the time of the March 1988 VA neurological examination, 
the veteran presented with a history of a gunshot wound to 
the right thigh and left leg.  He complained of numbness in 
the right leg, right foot and left leg.  Physical examination 
revealed three deep scars over the left leg.  There was no 
indication that the scars were symptomatic.  

A VA orthopedic examination was also conducted in March 1988.  
Physical examination revealed numerous healed scars in the 
left lower limbs.  It was specifically noted that there was 
no evidence of muscle atrophy, swelling, tenderness, skin 
discoloration or restriction of movement of the lower limbs.  

The Board finds that there was no medical evidence of record 
as of May 1988 which indicated that the veteran's scars were 
tender or painful.  Nor was there evidence of reports from 
the veteran of symptomatology associated with the scars on 
his left leg.  In fact, the competent evidence of record in 
the form of the March 1988 VA examination report indicated 
that the veteran did not have any tenderness or restriction 
of movement in the lower extremities.  While the veteran has 
alleged that the scars from his gunshot wounds were always 
tender and painful, this symptomatology was not recorded by 
any health care provider nor did the veteran provide evidence 
in the form of written statements or testimony as to the 
presence of compensable symptomatology associated with the 
scars on the left leg as of the time of the May 1988 rating 
decision.  

The Board finds that, with regard to the evaluation of the 
scars on the veteran's left leg, the correct facts, as they 
were known at the time of the May 1988 rating decision, were 
before the adjudicator and the statutory/regulatory 
provisions extant at that time were correctly applied.  There 
is no evidence demonstrative of the presence of symptomatic 
scars which was of record at the time of the May 1988 rating 
decision.  

The veteran has argued that his scars were present from the 
time of the initial gunshot wound injuries and were 
consistently symptomatic since that time.  
The Board concludes that the veteran's argument is nothing 
more than a disagreement as to the weighing of the facts of 
record at the time of the May 1988 rating decision, which is 
not a valid basis for finding CUE.  

The Board accordingly finds that the May 2, 1988 rating 
decision that granted service connection for scars on the 
veteran's leg but did not assign a compensable disability 
evaluation did not contain CUE.  

The benefit-of-the-doubt doctrine is not applicable as to 
claims for CUE.  See, e.g., 38 C.F.R. § 20.1411 (a) and (b).  

	(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to June 9, 1998, for the grant of 
three 10 percent evaluations for scars on the left leg is 
denied.

A May 2, 1988, rating decision which failed to assign 
separate 10 percent evaluations for gunshot wound scars to 
the left leg is not the result of CUE.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


